PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Verzun et al. 
Application No. 15/943,418
Filed: 2 Apr 2018
For: Methods And Apparatus For HyperSecure Last Mile Communication

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed March 16, 2021, requesting supervisory review of the petition decision issued March 2, 2021, which decision dismissed petitioner’s request under 37 CFR 1.181 to withdraw the holding of abandonment.  

The petition is granted to the extent that supervisory review of the decision issued on March 2, 2021, has been performed. However, petitioner’s request to overturn the decision issued March 2, 2021, and withdraw the holding of abandonment in the above-identified application is DISMISSED.


Relevant Background

The above-identified application was filed on April 2, 2018, asserting small entity status.

Prosecution of the application resulted in a Notice of Allowance Fee(s) Due being issued on March 4, 2020. The Notice of Allowance set a three-month period from the mail date of March 4, 2020, to pay the issue fee to avoid abandonment.

Petitioner paid the required issue fee on June 25, 2020. The issue fee payment submitted on June 25, 2020, was not accompanied by a statement that the delay in payment was due to the COVID-19 outbreak, as defined in the April 2020 Notice.1

A notice of abandonment was mailed on October 13, 2020. The notice of abandonment stated that the issue fee payment made on June 25, 2020, was untimely. 

A petition under 37 CFR 1.181 was filed on October 15, 2020, requesting withdrawal of the holding of abandonment. The petition filed October 15, 2020, was dismissed by a decision issued on January 27, 2021. 

A renewed petition under 37 CFR 1.181 was filed on February 3, 2021, requesting withdrawal of the holding of abandonment. The renewed petition filed February 3, 2021, was dismissed by a decision issued on March 2, 2021. 

The instant petitioner under 37 CFR 1.181 was filed on March 16, 2021, requesting supervisory review of the petition decision issued on March 2, 2021, and withdrawal of the holding of abandonment.  

Discussion

Petitioner argues that the payment of the issue fee on June 25, 2020, was timely filed in accordance with the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, dated May 27, 2020 (May 2020 Update). The sole issue at dispute is the meaning of the first sentence of the second paragraph of the May 2020 Update to the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, dated April 28, 2020 (April 2020 Notice), which states “For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely filed if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020.” Petitioner’s arguments have been considered but are not persuasive. 

Petitioner’s assertion that the phrase “pursuant to the CARES Act Notice dated April 28, 2020,” indicated that, for small and micro entities, essentially all due dates in June 2020 were being extended to July 1, 2020, is not well founded. In particular, petitioner’s argument that the language did not alert applicants that they need to review the April 2020 Notice is not a reasonable interpretation of the May 2020 Update. The language of the May 2020 Update clearly alerts the public that a reading of the April 2020 Notice is required to determine available relief under the CARES Act. For example, without reading the April 2020 Notice, applicants would be unable to determine which “certain patent-related documents and fees”2 were affected by the notices and the requirements for determining if the filing was “deemed timely filed” if filed by June 1, 2020. The restrictive phrase “pursuant to the CARES Act Notice dated April 28, 2020” limits the essential meaning of the sentence to require adherence with the conditions set forth in the April 2020 Notice. Pursuant to the April 2020 Notice, the filings that “would have been deemed timely filed if filed by June 1, 2020,” required the filing or payment to be (1) one of those listed in section (I)(1)(a) of the April 2020 Notice; and (2) accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak as defined in subsection (b) of the April 2020 Notice. The May 2020 Update merely extended the due dates for the replies listed in section (I)(1)(a) of the April 2020 Notice until July 1, 2020, provided the reply was accompanied by a statement that the delay in filing or fee payment was due to the COVID-19 outbreak, as defined in the April 2020 Notice. 

As stated in 35 U.S.C. 151(b), if payment of the issue fee is not timely made, the application shall be regarded as abandoned. Here, the issue fee was due by June 4, 2020, as required by the Notice of Allowance issued on March 4, 2020. In order to be entitled to the deadline extension for payment of the issue fee to July 1, 2020, as provided in the May 2020 Update, the payment was required to be accompanied by an appropriate statement that the delay in payment of the issue fee was due the COVID-19 outbreak. Without an appropriate statement of delay accompanying the issue fee payment on June 25, 2020, the payment was untimely. Consequently, the application is, in fact, abandoned for failure to timely pay the issue fee as required by the Notice of Allowance mailed on March 4, 2020.

Conclusion

For the reasons stated above, the request to withdraw the holding of abandonment is dismissed. 
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted. See 37 CFR 1.181(f). This is not a final agency action within the meaning of 5 U.S.C. § 704. 
Alternatively, petitioner may wish to file a petition for revival of an application for patent abandoned unintentionally (see Form PTO/SB/64). A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

(1) the required reply, unless previously filed; 

(2) the petition fee as set forth in 37 CFR 1.17(m); and

(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web3 

Any questions concerning this decision may be directed to the undersigned at (571) 272-4978. 



/Fenn C Mathew/Deputy Director
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See Notice of Extended Waiver of Patent-Related Timing Deadlines Under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, dated April 28, 2020.
        2 May 2020 Update, first paragraph. 
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).